Calhoon, J.,
delivered the opinion of the court.
We cannot agree that the highly penal statutes, code, §§ 4287, 4288, apply to this case. Here there was no overcharge “for the services .rendered in the transportation.” If the delivery had been to the railroad company free of charge for delivery *46to it, the sum charged would have been within the purview of the statute. But the freight came to it with the charges which it had to pay to get it on board. Appellants were told what the transportation charges would be over their line. Unfortunately, they did not buy at Greenwood from either of the two oil. mills on appellee’s line, but from the only one on the line of the Southern Bailroad Company, and so the goods came to appellee charged with local freight charges of the latter company in order to be shipped over its line. If appellants are damaged, it is from their own fault or misfortune.

Affirmed.